                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES BAIRD, et al.,                              Case No. 17-cv-01892-HSG (KAW)
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING IN PART AND
                                   9             v.                                          DENYING IN PART MOTION TO FILE
                                                                                             UNDER SEAL
                                  10     BLACKROCK INSTITUTIONAL TRUST
                                         COMPANY, N.A., et al.,                              Re: Dkt. No. 197
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On December 3, 2018, Plaintiff filed an administrative motion to file under seal portions of

                                  14   the parties' joint discovery letter. (Dkt. No. 197.) Having reviewed the administrative motion and

                                  15   Attorney Jeanne Belanger's administrative motion to file under seal, the Court GRANTS IN PART

                                  16   and DENIES IN PART the motion to file under seal.

                                  17                                        I.    LEGAL STANDARD
                                  18          "[C]ourts have recognized a 'general right to inspect and copy public records and

                                  19   documents, including judicial records and documents.'" Kamakana v. City & Cty. of Honolulu,

                                  20   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597

                                  21   n.7 (1978)). Thus, "[u]nless a particular court record is one traditionally kept secret, a strong

                                  22   presumption in favor of access is the starting point." Id. (internal quotation omitted). This public

                                  23   policy, however, does "not apply with equal force to non-dispositive materials." Id. at 1179. For

                                  24   non-dispositive motions, the parties need only show that "'good cause' exists to protect this

                                  25   information from being disclosed to the public by balancing the needs for discovery against the

                                  26   need for confidentiality." Id. at 1180 (internal quotation omitted). "For good cause to exist, the

                                  27   party seeking protection bears the burden of showing specific prejudice or harm will result if no

                                  28   protective order is granted." Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,
                                   1   1210-11 (9th Cir. 2002).

                                   2                                           II.    DISCUSSION
                                   3          A.      Joint Discovery Letter
                                   4          With respect to the discovery letter, nearly all of the redactions pertain to general

                                   5   information that has been discussed in other publicly available documents. For example, the

                                   6   parties seek to redact all references to the "CTI Plan Documents" and the "STIF Plan

                                   7   Documents/Guidelines." (Proposed Discovery Letter at 1-4, Dkt. No. 197-4.) The declaration in

                                   8   support of the sealing motion fails to explain why the existence of these documents are

                                   9   confidential when it is already disclosed in the operative complaint. (See Second Amended

                                  10   Compl. ("SAC") ¶¶ 106, 424-427, 447, 508, 586(l). Dkt. No. 154.) The complaint also states that

                                  11   the BlackRock CTIs' assets are to be managed in accordance with the CTI Plan Documents. (SAC

                                  12   ¶ 106.) Similarly, the fact that there are changes to these documents is not confidential or
Northern District of California
 United States District Court




                                  13   commercially sensitive business information; the discovery letter does not detail what those

                                  14   changes are or what they pertain to, only that changes to unspecified provisions exist. (See

                                  15   Proposed Discovery Letter at 3.)

                                  16          Likewise, the parties also seek to redact all references to the CIF Committee, whose

                                  17   existence and purpose is described in the declaration in support of the sealing motion. (Proposed

                                  18   Discovery Letter at 3-4; Belanger Decl. ¶ 7, Dkt. No. 199.) Additionally, the parties request

                                  19   redaction of what a GLFA is, despite having stated in the discovery letter itself that a GLFA is a

                                  20   "Guideline and Fee Agreement." (Proposed Discovery Letter at 2, 5.) Other proposed redactions

                                  21   include the existence of lending splits; lending splits are discussed in the operative complaint, and

                                  22   the discovery letter does not disclose any specific details about how the lending splits work or are

                                  23   effectuated. (SAC ¶¶ 380, 586(j).)

                                  24          The parties also seek to redact descriptions of Mr. Strofs's testimony, without explaining

                                  25   why the testimony concerns confidential business information when Mr. Strofs is commenting on

                                  26   his lack of knowledge. (See proposed Discovery Letter at 2-3, 5.) Mr. Strofs's lack of knowledge

                                  27   or the fact that he testified about something is not confidential or commercially sensitive business

                                  28   information.
                                                                                         2
                                   1           Thus, the Court will only allow redaction of: (1) the name of the entity responsible for

                                   2   establishing the CTI Plan Documents, (2) the specific sections at issue, (3) how GLFAs are used,

                                   3   and (4) what the mechanisms used to effectuate preferred splits affects. (Proposed Discovery

                                   4   Letter at 4:8-9, 4:23, 5:2, 5:9-10, 5:24.1)

                                   5          B.       Exhibit A
                                   6           With respect to Exhibit A, it appears the parties seek to redact the entirety of Mr. Strofs's

                                   7   deposition testimony. This is improper. The Court will allow redactions except of the following:

                                   8           13:12-16: Discusses what GLFA stands for, which is already stated in the unredacted

                                   9   portions of the joint discovery letter.

                                  10           21:5-22:2: Generally states that GLFAs can discuss fees, and Mr. Strofs's failure to review

                                  11   any GLFAs in preparation of the deposition.

                                  12           37:22-38:8: Concerns Mr. Strofs's lack of knowledge regarding 16 Things, a document
Northern District of California
 United States District Court




                                  13   previously filed on the public docket. (E.g., Dkt. No. 125, Exh. C.)

                                  14           143:6-11: Discusses who put notes together, without any specific information on what was

                                  15   in the notes.

                                  16           189:21-190:2: Concerns Mr. Strofs's preparation for the deposition.

                                  17           238:2-239:2 (up to "plaintiffs"): Concerns provision of a binder to Plaintiffs, with no

                                  18   information as to the specific documents included in the binder.

                                  19           239:18-242:19: Concerns provision of a binder to Plaintiffs and whether they are

                                  20   responsive to Plaintiffs' request for productions, with no information as to the specific documents

                                  21   included in the binder.

                                  22           243:7-247:17: Concerns provision of a binder to Plaintiffs and general discussion about

                                  23   Defendants' response to Plaintiffs' requests for production, with no specific information as to the

                                  24   documents at issue.

                                  25          C.       Exhibit B
                                  26           Finally, as to Exhibit B, most of the proposed redactions again concern general information

                                  27
                                       1
                                  28     Because the specific lines do not match with the pleading paper, the cites are meant as guidance
                                       for the parties.
                                                                                        3
                                   1   with no specifics that would implicate confidential or commercially sensitive business

                                   2   information.

                                   3            On page one, the parties seek to redact general information about the CTI Plan Documents

                                   4   and STIF Plan documents. There is no specific information related to these documents, and as

                                   5   discussed above, the existence of these documents has already been disclosed. Such information

                                   6   is not properly redacted.

                                   7            On page six, the parties seek to redact information about hypothetical changes to the Plan

                                   8   Documents, lending splits, and one parties' characterization of the scope of a deposition topic.

                                   9   Again, there is no specific information as to any of these, including what those changes are, how

                                  10   lending splits are effectuated, or what the deposition topic entails. Redaction is not appropriate.

                                  11            The Court will, however, permit the redactions on page four, which list the specific

                                  12   sections at issue.
Northern District of California
 United States District Court




                                  13                                          III.    CONCLUSION
                                  14            For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART the

                                  15   motion to file under seal. If the parties wish the Court to consider the joint discovery letter, the

                                  16   parties must file the discovery letter on the docket with only the permitted redactions discussed

                                  17   above.

                                  18            IT IS SO ORDERED.

                                  19   Dated: December 17, 2018
                                                                                              __________________________________
                                  20                                                          KANDIS A. WESTMORE
                                  21                                                          United States Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
